DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outer wall surface of the first high-voltage pole has elastic components, the elastic components are located in the first high-voltage mounting hole, and one side of the elastic component reaches the first high-voltage mounting hole and the other side of the elastic component reaches the first high-voltage pole” in claim 1, lines 14-18; and “a first conductive elastic component” in claim 2, lines 6-7; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
3.	Claim 1, line 17, “the other side” should be --other side--;
Claim 1, line 16, “component” should be --components--;
Claim 4, line 5, “the inner walls” should be --inner walls--;
Claim 5, line 4, “a second conductive elastic component” should be --the second conductive elastic component--;
Claim 9, line 12, “the rotating direction” should be --a rotating direction--;
Claim 10, line 3, “the outer wall surface” should be --an outer wall surface--;
Claim 10, line 5, --an-- should be inserted before “axial direction--;
Claim 12, line 2, “the vehicle body bracket” should be --a vehicle body bracket--;
Claim 13, line 2, --,-- should be inserted before “wherein”;
Claim 13, line 3, --,-- should be inserted after “the plug-in installing section”;
Claim 14, line 2, “the peripheral wall” should be --a peripheral wall--;
Claim 14, line 3, “the whole” should be --a whole--;
Claim 15, line 5, “the inner wall surface” should be --an inner wall surface--;
Claim 16, lines 1 and 5, --a-- should be inserted before “surface”;

Claim 18, line 8, “the thickness direction” should be --a thickness direction--;
Claim 18, line 9, “the surface” should be --a surface--;
Claim 21, line 2, “the axis” should be --an axis--;
Claim 21, line 2, --an-- should be inserted after “with”;
Claim 22, line 1, “are” should be --is--;
Claim 22, line 2, “the side” should be –a side--;
Claim 23, line 1, “the longitudinal direction” should be –a longitudinal direction--;
Claim 23, line 2, “the central axis” should be –a central axis--;
Claim 25, “the positioning section are” should be –a positioning section is--; or the positioning section is confusing in this claim.
Claim 27, line 1, “the surface” should be –a surface--;
Claim 27, line 3, --a-- should be inserted before “sealing strip”

Claim Rejections - 35 USC § 112
4.	Claims 9-10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 11, “an elastic component” is confusing.  Is it the same or difference with “elastic components” in claim 1, line 15?
Claim 10, line 2, what “which” refers to?
Claim 25, line 1, “the positioning section” lacks an antecedent basis;
Allowable Subject Matter
5.	Claims 1-2 and 4-8, 11-24 and 26-31 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest  an outer wall surface of the first high-voltage pole has elastic components, one side of the elastic components reaches the first high-voltage mounting hole and the other side of the elastic component reaches the first high-voltage pole; one end of the flexible electrical connector is in a floating electrical connection with the wiring end of the first high-voltage pole, and the other end of the flexible electrical connector is in a floating electrical connection with the high-voltage plug, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Claims 9-10 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/21/21.